DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 3/17/2021.  Claims 1-6, 8-16, 18 and 19 remain pending.  Claims 1, 4, 5, 10-12, 14 and 15 have been amended.  The previous 112 rejections have been maintained.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Regarding the 112(a) rejection for new matter in the Non-Final Office Action, Applicant argues that what is conventional or well-known to a POSA need not be disclosed in detail.  The Examiner acknowledges that some parts of an invention, such as how a conventional check valve operates, does not need to be disclosed in explicit detail.  However, the Applicant’s situation is different because the Applicant is attempting to introduce the specific materials that different parts of the invention are made of in the middle of prosecution.  In practice, there are multiple materials that piping can be made of such as metals, plastics, etc.  Therefore, a PHOSITA cannot assume the specific materials of the different parts of the invention.  This level of detail is required for the Applicant to disclose with explicit detail in the original specification which the Applicant failed to do in this case.

Applicant’s amendments to the claims have overcome the 112(b) rejections in part.  See the 112(b) rejections below for each of the clarity issues remaining throughout the claims.
The declaration under 37 CFR 1.132 filed 3/17/2021 is insufficient to overcome the rejection of claims 1-6, 8-16, 18 and 19 based upon 35 U.S.C. 103 as set forth in the last Office action because:  the apparatus as claimed by the Applicant is disclosed in the prior art as detailed below.
	Applicant argues that the 103 rejection over Sandt in view of Norris is not proper because the Examiner fails to provide a reason why a PHOSITA “would have selected [the] components [of the claimed invention] for combination in the manner claimed [by the Applicant]”.  The Examiner respectfully disagrees.  A proper motivation to combine the teachings of Norris into the apparatus of Sandt is provided in the Non-Final Office Action mailed on 2/05/2021 on page 8 and is reproduced below.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the delivery system of Sandt to include the structure of the delivery system of Norris in order to provide a portable system which can be easily positioned and adjustably mounted during use. (Col. 1, lines 59-68) 
	In view of this, each and every limitation of claims 1 and 11 is met and therefore, the 103 rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, the limitation of “wherein the winterization system further comprising ten components that are said container, an inserted seal inside of an upper one of said ports, a tee connector, a plug, a PVC schedule 40 tubing, an acme insert, a plug O-ring, a support stand, a brass connector, an O-ring” is indefinite.  This limitation is indefinite in combination with the rest of the claim language because it is not 
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8, 9, 11, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandt et al. (US 4,531,538, hereafter “Sandt”) in view of Norris (US 4,245,666).
	Regarding claim 1, Sandt discloses a winterization system (Fig. 1) for replacing water in a recreational water system with antifreeze, wherein said recreational water system is disposed in a recreational vehicle (Col. 1, line 5-41 and Col. 2, line 41 through Col. 3, line 2; see how Sandt discloses the system can be used in RVs), but fails to disclose the details relating to the structure of how the antifreeze is being delivered to the system as required in claim 1.
Norris teaches a system (Fig. 1), comprising: a) a container (42) holding a volume of antifreeze (MPEP 2115), said container having an aperture at an upper portion thereof (the aperture defined by 43); b) a Tee connector (see Exhibit A; the Examiner would also like to mention that the Tee connector of the Applicant’s invention is merely two fluid ports and a third opening which connects to a support and the Tee connector of Norris operates in the same manner as the Applicant’s invention does) having three ports orthogonally disposed with respect to one another, an upper one of said ports (the top port with reference to Fig. 2) being connected to a lower portion of said container (the lower portion of 42 with reference to Fig. 2); and c) a support stand (the stand comprising at least 12, 18, 20) connected to a lower one of said ports (84) of said Tee connector that supports said first Tee connector and said container; wherein 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the delivery system of Sandt to include the structure of the delivery system of Norris in order to provide a portable system which can be easily positioned and adjustably mounted during use. (Col. 1, lines 59-68) 


Exhibit A

    PNG
    media_image1.png
    685
    752
    media_image1.png
    Greyscale


Regarding claim 4, Sandt in view of Norris further discloses the system for replacing water in a recreational water system with antifreeze in accordance with claim 1, wherein a lower one of said ports (84) of said Tee connector is operatively connected to said support stand. (Fig. 1 - Norris)

Regarding claim 6, Sandt in view of Norris further disclose the winterization system for replacing water in a recreational water system with antifreeze in accordance with claim 5, wherein, in operation, said container is disposed above the water inlet port of said recreational water system. (as taught by Norris; see in Fig. 4, how the container will necessarily be above the level in which fluid is delivered in order to allow the device to operate properly)
	Regarding claim 8, Sandt in view of Norris further discloses the winterization system for replacing water in a recreational water system with antifreeze in accordance with claim 1, wherein said winterization system can be disassembled by one person as a single user of the winterization system and can be stored when not in use apart from the recreational water system of the recreational vehicle. (Col. 3, line 67 through Col. 4, line 14 - Norris)
	Regarding claim 9, Sandt in view of Norris further discloses the winterization system for replacing water in a recreational water system with antifreeze in accordance with claim 1, wherein said support stand is a telescoping support stand. (Col. 3, line 67 through Col. 4, line 14 - Norris)
Regarding claim 11, Sandt discloses a system (Fig. 1) for sanitizing potable water lines in a recreational water system with sodium hypochlorite wherein said 
Norris teaches a system (Fig. 1) comprising: a) a container (42) holding a volume of sodium hypochlorite (MPEP 2115), said container having an aperture at an upper portion thereof (the aperture defined by 43); b) a Tee connector (Exhibit A) having three ports orthogonally disposed with respect to one another, an upper one of said ports (the top port with reference to Fig. 2) being connected to a lower portion of said container (the lower portion of 42 with reference to Fig. 2); and c) a support stand (the stand comprising at least 12, 18, 20) connected to a lower one of said ports (84) of said Tee connector that supports said first Tee connector and said container; wherein the winterization system does not have electrical parts (Norris does not comprise any electrical parts); wherein the winterization system is dependent on gravity feed and atmospheric pressure (Abstract); wherein the winterization system further comprising ten components that are said container, an inserted seal inside of an upper one of said ports, a Tee connector, a plug, a PVC schedule 40 tubing, an acme insert, a plug O-ring, a support stand, a brass connector, an O-ring (as best understood, the system of Norris includes a tee connector such that this claim limitation is met); wherein all ten components of the winterization system can be carried at one time by one person as a single user of the winterization system (Col. 1, line 59 through Col. 2, line 35; this invention is necessarily capable of being carried by a single person whether the single person will carry it themselves or with assistance of another machine since the claim 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the delivery system of Sandt to include the structure of the delivery system of Norris in order to provide a portable system which can be easily positioned and adjustably mounted during use. (Col. 1, lines 59-68) 
	Regarding claim 13, Sandt in view of Norris further disclose the system for sanitizing potable water lines in a recreational water system with antifreeze in accordance with claim 11, wherein said recreational water system is a motorhome. (Fig. 1 of Sandt is for a motorhome)
	Regarding claim 14, Sandt in view of Norris further discloses the system for sanitizing potable water lines in a recreational water system with antifreeze in accordance with claim 11, wherein a lower one of said ports (84) of said Tee connector is operatively connected to said support stand. (Fig. 1)
	Regarding claim 15, Sandt in view of Norris further discloses the system for sanitizing potable water lines in a recreational water system with antifreeze in accordance with claim 11, wherein a middle one of said ports (see the middle port which 
Regarding claim 16, Sandt in view of Norris further discloses the system for sanitizing potable water lines in a recreational water system with sodium hypochlorite in accordance with claim 15, wherein, in operation, said container is disposed above the water inlet port of said recreational water system. (as taught by Norris; see in Fig. 4, how the container will necessarily be above the level in which fluid is delivered in order to allow the device to operate properly)
Regarding claim 18, Sandt in view of Norris further discloses the system for sanitizing potable water lines in a recreational water system with sodium hypochlorite in accordance with claim 11, wherein said sanitizing system can be disassembled by one person as a single user of the winterization system and can be stored when not in use apart from the recreational water system of the recreational vehicle. (Col. 3, line 67 through Col. 4, line 14)
Regarding claim 19, Sandt in view of Norris further discloses the system for sanitizing potable water lines in a recreational water system with sodium hypochlorite in accordance with claim 11, wherein said support stand is a telescoping support stand. (Col. 3, line 67 through Col. 4, line 14)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandt in view of Norris and Wales (US 2015/0136275).
Regarding claim 2, Sandt in view of Norris discloses all of the limitations of claim 1, as applied above, but fails to disclose a funnel.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Sandt to also include a funnel with a larger opening than the top of the container as taught by Wales in order to provide a greater surface area which yields to an increased fluid collection. (para. [0022])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandt in view of Norris and Le Clinche (US 2013/0181446).
Regarding claim 10, Sandt in view of Norris discloses all of the limitations of claim 1, as applied above, but fail to disclose a seal.
Le Clinche teaches a seal (120) inserted into said upper port of a Tee connector (Fig. 4) to ensure a leak-free and even flow of antifreeze from said upper portion of said Tee connector to said middle port connection thereof and to said water inlet port (the port downstream of the connector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the Tee connector of Norris to include a seal as taught by Le Clinche since this is seen as combining prior art elements (seals) according to known methods (utilizing seals to prevent leaks) to yield predictable results.  The motivation for doing so is to help prevent any leaks.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandt in view of Norris, Wales and Le Clinche.
Regarding claim 12, Sandt in view of Norris discloses all of the limitations of claim 11, as applied above, but fails to disclose a funnel and a seal.
Wales teaches a removable funnel (30) disposed at the upper portion of a container (12) to facilitate filling said container with sodium hypochlorite.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Sandt to also include a funnel with a larger opening than the top of the container as taught by Wales in order to provide a greater surface area which yields to an increased fluid collection. (para. [0022])
Le Clinche teaches a seal (120) inserted into said upper port of a first Tee connector (Fig. 4) to ensure a leak-free, even flow of antifreeze from said upper portion of said Tee connector to said middle port connection thereof and to said water inlet port (the port downstream of the connector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the Tee connector of Norris to include a seal as taught by Le Clinche since this is seen as combining prior art elements (seals) according to known methods (utilizing seals to prevent leaks) to yield predictable results.  The motivation for doing so is to help prevent any leaks.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753